Citation Nr: 0510779	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  05-08 411	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
Board of Veterans' Appeals (Board) decision which denied a 
higher (compensable) initial disability rating for right ear 
hearing loss and service connection for tinnitus.  


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


FINDINGS OF FACT

1.  The veteran served on active duty from August 1979 to 
November 1986.

2.  In his February 2005 motion for revision of a prior 
Board decision, the claimant did not specify the date of the 
Board decision at issue as required under 38 C.F.R. § 
1404(a) (2004).


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on clear and unmistakable error have not been 
met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) which eliminates the concept of a 
well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist claimants in the 
development of their claims.  However, the Court has 
determined that VCAA has no applicability to this case.  See 
Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (VCAA 
not applicable to CUE).

In February 2005 correspondence, the claimant argued that 
there was CUE in a Board decision which denied service 
connection for tinnitus and denied an increased 
(compensable) rating for right ear hearing loss.

A motion for revision of a decision based on clear and 
unmistakable error must be in writing, and must be signed by 
the moving party or that party's representative.  The motion 
must include the name of the veteran; the name of the moving 
party if other than the veteran; the applicable Department 
of Veterans Affairs file number; and the date of the Board 
of Veterans' Appeals decision to which the motion relates.  
If the applicable decision involved more than one issue on 
appeal, the motion must identify the specific issue, or 
issues, to which the motion pertains.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refiling under this 
subpart.  38 C.F.R. § 20.1404(a) (2004).

In his motion for revision of a prior Board decision, which 
was received in February 2005, the moving party did not 
specify the date of the Board decision at issue as required 
under 38 C.F.R. § 20.1404(a).  Because the moving party's 
motion fails to comply with the requirements set forth in 38 
C.F.R. § 20.1404(a), the motion is dismissed without 
prejudice.


ORDER

The motion is dismissed without prejudice to refiling.



	                       
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(a) (2004) is not a final decision of the Board.  
38 C.F.R. § 20.1409(b) (2004).  This dismissal removes your 
motion from the Board's docket, but you may refile the 
motion at a later date if you wish.


